PD-0893-15
                               PD-0893-15                                      COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                               Transmitted 7/17/2015 1:48:59 PM
                                                                                 Accepted 7/17/2015 4:43:03 PM
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK
                           IN THE COURT OF CRIMINAL APPEALS
                                 FOR THE STATE OF TEXAS
                                        AUSTIN, TEXAS




JIMMY TURNER
                Appellant


V.                                                    NO. 04-13-00886-CR



THE STATE OF TEXAS
                Appellee



Petition in Cause No. 2031-CR-6595-B and the Court of Appeals for the Fourth District of
Texas.


                   APPELLANT'S MOTION FOR EXTENSION OF TIME
                   TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:



         COMES NOW Appellant, JIMMY TURNER, and pursuant to Rule 10.1 and Rule 10.5 of

the Texas Rules of Appellant Procedure, and files this Motion to Extend Time to File Petition for

Discretionary Review. In support of said motion, the Defendant would show as follows:

                                                 I.

         On June 17, 2015, the Court of Appeals for the Fourth District of Texas affirmed the

judgment in Jimmy Turner v. The State of Texas, Cause No. 04-13-00886-CR. This cause had

been appealed from the 186^ Judicial District ofBexar County, Texas. Trial Court Number
2013-CR-6595-B.




                                                          July 17, 2015
                                                II.




        The Petition for Discretionary Review is due on July 17, 2015. The Appellant has not
requested previous extensions in which to file Petition.

                                                III.
        Appellant would show that the following are reasonable explanations for the requested

extension:


        Appellant is filing a Petition for Discretionary Review Pro Se.

        In order to have sufficient time to prepare Petition for Discretionary Review, Appellant

would request an extension to file Petition for Discretionary Review to October 7,2015.

        Counsel consulted with the Bexar County Appellate Division and they have no objection

to this request.


        WHEREFORE, PREMISES CONSIDERED, Appellant prays the court grant this motion

and allow Petition for Discretionary Review to be filed on October 7,2015.


                                              Respectfully submitted,

                                             LAW OFFICE OF PAMELA J. LAKATOS




                                             PAMELA J.LAKlj^TOS
                                             TEXAS BAR CARD #04825600
                                             3191 MEDICAL CENTER DRIVE APT 23105
                                             MCKINNEY, TEXAS 75069
                                             COUNSEL FOR APPELLANT
                                             JIMMY TURNER
                                                CERTIFICATE OF SERVICE



       This is to certify that a true and correct copy of the foregoing motion was delivered to
Bexar County District Attorney's Office, via email on July, 17,2015.




                                   PAMELA J. LAKATOS
                                                                  r
                  AFFIDAVIT OF PAMELA J. LAKATOS IN SUPPORT OF
                  APPELLANT'S MOTION FOR ENLARGEMENT OF TIME
                        wrnnN which t o file appellant's brief


STATE OF TEXAS                     §

COUNTY OF COLLIN                   §

        BEFORE ME, the undersigned authority, personally appeared PAMELA J. LAKATOS,
known to me to be the attorney ofrecord for JIMMY TURNER, in the capacity stated, and who
after being duly sworn, deposed and said:

        "My name is PAMELA J. LAKATOS. I am over the age of 21 years. I have personal
knowledge of every statement herein and am fully competent and authorized to testify to these
matters. I am licensed to practice law in the State of Texas. I am the attorney of record for
JIMMY TURNER.


       "I have read Appellant's Motion for Extension of Time Within Which to File Petition for
Discretionary Review, and I swear and affirm that all of the information contained therein is true
and correct to my knowledge."

       FURTHER AFFIANT S AYETH NOT,
                                                         Xi)            _    .   r\




                                                        PAMELA J. LAKATOS

       SUBSCRIBED AND SWORN TO BEFORE ME the undersigned authority on this the
Bk. day ofJuly 2015.


                                                        NOTARY PUBLIC IN AND FOR
                              ROBERTS                   THE STATE OF TEXAS
                         Notary Public
                     STATE OF TEXAS
                   MyComm. Esp.August 10.2017